DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive.
On pages 6-7 Applicant argues there are no “blunt studs” taught by Carman or Weber. 
However, since this set of claims are not entered, the Examiner understands arguments regarding “blunt” studs to be moot.
On page 8 Applicant argues the anchors of Weber are designed to be driven into the vessel wall whereas the claimed invention requires their studs to not penetrate the vessel wall. 
The Examiner respectfully points out this is new matter, as it has no support in the specification. In fact, Applicant’s own specification indicates that the tissue of the luminal wall is penetrated, in direct contradiction to the claims.
On page 9 Applicant argues Weber never has an “axially compressed configuration or an “expanded configuration” and doesn’t teach a fiber detaching from the vessel wall after installation.
The Examiner respectfully notes, as regards a fiber detaching from a vessel wall, that it is unclear what this might be referring to in light of the claims. The Examiner Weber doesn’t teach a compressed and expanded configuration, since the delivery within a catheter and subsequent expansion is explicitly discussed in Weber ([0011]-[0012]). 
On pages 9-10 Applicant argues the studs of Carman and Weber are not angled as the claims require.
The Examiner respectfully refers to the rejection below regarding newly amended claims, since this type of feature is well-known in the art. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is objected to for claiming “the spring coils” comprise a first plurality of studs angled to a first end and a second plurality of blunt studs angled towards the second end, and then for claiming in the very next paragraph that the plurality of biodegradable studs comprise a first set of studs disposed in a direct direction angled towards a first end, and a second set of studs angled towards the second end. It is unclear whether Applicant is attempting to claim that there are more than 2 groups of studs, whether Applicant has mistakenly copied the same amendment into the claim twice, or some other explanation. Applicant should correct the claim, and account for inconsistencies in antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 12 are rejected for having new matter, since the originally filed invention does not have support for the studs being “configured to engage but not puncture a surface of an internal wall of the luminal segment”.  However, there is no support for this in the originally filed specification. Further, Applicant’s elected invention (Figure 2) actually describes their barb-shaped studs which point in opposing direction so that the studs are angled into the luminal tissue. In other words, Applicant’s invention appears to be the exact opposite of what is claimed. 
Claim 12 is additionally rejected for having new matter, for claiming there is a “second plurality of biodegradable blunt studs” but there is no support for this in the originally filed specification. The elected invention (Figure 2) is described as ([0018]) and depicted as having barb-shaped studs which extend into tissue (i.e. puncture the tissue), indicating a sharp end.  Merriam-Webster defines “barb” as “a sharp projection extending backward (as from the point of an arrow or fishhook) and preventing easy extraction”. There is no way this could be considered blunt (defined by Merriam-Webster as “having an edge or point that is not sharp”), since it is the exact opposite of a barb. This is accordingly considered new matter. 
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-7, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 are indefinite for claiming their studs are engaging but not puncturing the internal wall of the luminal segment at a treatment location, but this is unclear, since Applicant’s studs are described as being “barb-shaped” and “angled into or not punctured into the tissue. It is unclear how both these situations can occur at the same time. Clarification is required. 
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman et al. (US 20120083820 A1), hereinafter known as Carman in view of Weber (US 20090043276 A1), further in view of Ouriel et al. (US 20040117003) hereinafter known as Ouriel.
Regarding claim 1 Carman discloses a mechanical distension apparatus comprising:
an elongate, tubular structure configured to be inserted into a luminal segment of the luminal organ at a treatment location (the Examiner notes that this, and all other phrases in italics in the Examiner’s representation of the claims, are considered to be “intended use” or “functional” limitations. The applicant is advised that, while the features of an apparatus may be recited either must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  Additionally, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Unless otherwise noted, the Examiner believes the structure of the prior art sufficient to meet the intended uses and/or functional limitations of the claims see [0017]);
the tubular structure comprising a central axial channel configured to allow normal operation of said luminal organ ([0017]); 
the tubular structure comprising a plurality of spring coils (Figure 1) disposed between first and second ends of said tubular structure such that the tubular structure is compressible along a longitudinal axis between the first and second ends, to form an axially compressed configuration ([0017]);
said spring coils comprising an abluminal surface configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration (Figure 1 item 12);
wherein the tubular structure is biased to elongate to an expanded configuration ([0017]), said bias being configured to impart a force on the luminal segment at the treatment location to lengthen the luminal segment at said location ([0017]); and 
but is silent with regards to the coils comprising biodegradable studs on the surface configured to engage an internal wall,
there being a first set of studs disposed in a first direction angled toward the first end of the tubular structure, and a second set of studs disposed in a second direction angled towards the second end of the tubular structure. 
However, regarding claim 1 Weber teaches that implantable endoluminal devices which are for anchoring in a hollow organ are known to have a plurality of biodegradable studs disposed on the surface (Figure 2 item 22) that are configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration ([0011]), but not puncture the internal wall (the Examiner notes that the engagement/puncturing of a tissue by the anchors would depend entirely on the size of the vessel the anchor is implanted into, the amount of force used to expand the device, and/or the amount of expansion of the device. All of these depend on a method of delivery/expansion of the device, although the claimed invention is for an apparatus or system, and not towards a method of implantation. The Examiner understands the apparatus/system of the claim is capable of being implanted in a method or in a location in which tissue would not be punctured. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987));
wherein the studs are degradable over time such that the studs detach from the internal wall of the luminal segment after expansion of the tubular structure ([0029]). Carman and Weber are involved in the same field of endeavor, namely implantable endoluminal spiral devices for hollow organs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carman by including studs on the coils such as is taught by Weber in order to ensure the device as a whole anchors sufficiently to the treatment area and maintains adequate connection to the organ during treatment. The better the device adheres to the organ, the less chance there is of migration, and better chance of desired treatment.
Further, regarding claim 1 Ouriel teaches an implantable endoluminal device which includes a first set of studs disposed on a tubular structure which are angled in a first direction towards a first end of the tubular structure, and a second set of studs disposed in a second direction angled towards the second end of the tubular structure (Annotated Figure 1).  Carman and Ouriel are involved in the same field of endeavor, namely implantable endoluminal devices for hollow conduits. It would have been obvious to one of ordinary skill in the art 

    PNG
    media_image1.png
    933
    565
    media_image1.png
    Greyscale

Regarding claim 2 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses said tubular structure is formed from a shape memory material so that the bias is a memory effect ([0014], [0017]).
claim 3 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Weber further teaches said plurality of degradable studs are disposed on the abluminal surface of a full length of the spring coils (Figures 1-2).
Regarding claim 6 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses an absorbable retaining element configured to retain the tubular structure in its axially compressed configuration,
wherein the retaining element is configured to dissolve after a period of time within the lumen to free the tubular structure to impart said force on the lumen ([0018]).
Regarding claim 7 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Weber further teaches the plurality of biodegradable studs comprise micron-size features extending from the abluminal surface ([0028] the elongate coiled element 20 to which the studs are adhered to have a diameter of about 20-150 microns. Accordingly, the (smaller) studs are understood to also be micron-sized).
Regarding claim 12 the Carman Weber Combination teaches the mechanical distension apparatus of claim 1 (see above),
an absorbable retaining element configured to retain the tubular structure in its axially compressed configuration,
wherein the retaining element is configured to dissolve after a period of time within the lumen to free the tubular structure to impart said force on the lumen ([0018]);
Regarding claim 13 the Carman Weber Combination teaches the system of claim 12 substantially as is claimed,
wherein Weber further teaches said plurality of degradable studs are disposed on the abluminal surface of a full length of the spring coils (Figures 1-2).
Regarding claim 14 the Carman Weber Combination teaches the system of claim 12 substantially as is claimed,
wherein Weber further teaches the plurality of biodegradable studs comprise micron-size features extending from the abluminal surface ([0028] the elongate coiled element 20 to which the studs are adhered to have a diameter of about 20-150 microns. Accordingly, the (smaller) studs are understood to also be micron-sized).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/06/21